MEMORANDUM OPINION
                                         No. 04-11-00314-CV

                          TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                       Appellant

                                                  v.

                                          Shelley TIFFEE,
                                              Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2009CVK001955C3
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 3, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id.

42.1(d).

                                                              PER CURIAM